Name: COMMISSION REGULATION (EC) No 1343/97 of 11 July 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 12. 7 . 97 PEN 1 Official Journal of the European Communities No L 184/29 COMMISSION REGULATION (EC) No 1343/97 of 11 July 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 12 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . (2) OJ No L 325, 14. 12 . 1996, p. 5 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . ( «) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 184/30 EN Official Journal of the European Communities 12. 7. 97 ANNEX to the Commission Regulation of 11 July 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (') Standard import value ex 0707 00 25 052 53,5 999 53,5 0709 90 77 052 108,2 999 108,2 0805 30 30 388 70,8 524 49,5 528 53,6 999 58,0 0808 10 71 , 0808 10 73, 0808 10 79 388 87,3 400 87,7 508 76,5 512 66,5 524 73,8 528 61,4 800 163,8 804 91,7 999 88,6 0808 20 47 388 64,1 512 34,2 528 64,6 804 120,5 999 70,8 0809 20 49 052 273,6 064 191,5 068 191,5 400 244,7 616 207,0 999 221,7 0809 30 31 , 0809 30 39 052 99,9 999 99,9 (') Country nomenclature as fixed by Commission Regulation (EC) No 68 /96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999' stands for 'of other origin'.